Whitfield, J.,
specially concurring.
I concur in the result reached, and write only to save myself from committal to the proposition announced in the opinion in chief, that the fact that a woman is a common prostitute may not be shown to impeach her veracity. In Smith v. State, 58 Miss., 867, it is stated that the earlier rule in this state was that this could not be shown, and that these cases were overruled in Head’s case, 44 Miss., 731, and Head’s case was, on that point, overruled by Smith’s case. There is a partial collection of the authorities in Smith’s case. The English rule supports Head’s case, as do many of our state supreme courts. Taylor on Ev., vol. 3, sec. 1471 and note 3; Rice on Ev., vol. 3, p. 367; Real v. People, 42 N. Y., 280. I do not now express any opinion on the point, reserving such expression for a case presenting the question for decision.